 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     KASPER KASPERIAN
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11                                               ******

12   UNITED STATES OF AMERICA,                            Case No.: 1:15-CR-00272-DAD-BAM
13                  Plaintiff,                            AMENDED STIPULATION AND ORDER
14          v.                                            TO CONTINUE CHANGE OF PLEA
                                                          HEARING
15
16   KASPER KASPERIAN,                                    Date: June 3, 2019
                                                          Time: 10:00 a.m.
17                  Defendant.                            Courtroom: 5
18
19          IT IS HEREBY STIPULATED by the parties hereto, through their respective attorneys
20   of record, that the Change of Plea set for June 3, 2019, at 10:00 a.m. be continued to August
21   19, 2019, at 10:00 a.m.
22          Good cause exists for this request, by both parties, to continue this matter. Both counsel
23   need additional time to complete the plea agreement.
24          For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
25   seq., within which trial must commence, the time period of June 3, 2019, through August 19,
26   2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it
27   results from a continuance granted by the Court at defendant’s request on the basis of the Court's
28   finding that the ends of justice served by taking such action outweigh the best interest




                                                      1
 1   of the public and the defendant in a speedy trial.
 2          IT IS SO STIPULATED.
 3                                                             Respectfully submitted,
 4    DATED:       May 30, 2019                           By: /s/Melanie L. Alsworth
 5                                                            MELANIE L. ALSWORTH
                                                              Assistant United States Attorney
 6
 7
 8
      DATED:       May 30, 2019                           By: /s/Anthony P. Capozzi
 9                                                            ANTHONY P. CAPOZZI
                                                              Attorney for Defendant KASPER
10                                                            KASPERIAN
11
12
13
14                                                ORDER

15
16          Good cause having been shown, the Change of Plea hearing currently set for June 3, 2019,

17   at 10:00 a.m. is continued to August 19, 2019, at 10:00 a.m. Time shall be excluded by stipulation

18   from the parties and pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).

19
     IT IS SO ORDERED.
20
21      Dated:     May 30, 2019
                                                          UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28




                                                      2
